Argued April 11, 1940.
The injury for which the claimant sought compensation was a detached retina, resulting in the permanent loss of the use of the left eye, caused, it was alleged, by being hit on the forehead by the handle of a drill press, with sufficient force or severity to make it bleed and leave a scar visible at the time of the hearing, six months later.
Two medical witnesses testified on claimant's behalf. Dr. Linn (pp. 32a-33a and 65a-67a) stated "positively" and "without reservation" that in his opinion the detached retina, which resulted in the loss of the eye, was caused by the blow on the forehead. Dr. Hunter (p. 55a) *Page 68 
gave it as his conclusion that the blow was either the original cause or the exciting cause.
The testimony is neither incredible nor improbable and it supports the findings of the referee, which were affirmed by the board.
Judgment affirmed.